DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020, has been entered.

Status of Claims
This action is in reply to the communication filed on December 30, 2020.
Claims 1 – 8 and 11 have been amended and are hereby entered.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected weaving comb, there being no allowable generic or linking claim. Election was made without traverse in the reply filed March 17, 2020.
Claims 1 – 8 and 11 are currently pending and have been examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dworsky (US1823034).
As per claims 1 – 7, Dworsky teaches:
A belt comprising warp threads extending in a longitudinal direction and weft threads extending between the first and second side edge parallel to a longitudinal direction, wherein the weft threads cross the warp threads at least sectionally with a positive inclination and a negative inclination deviating from a right angle with respect to the direction of movement of the transport or drive belt and wherein the weft threads follow a regular wavy course in the longitudinal direction of the belt and the weft threads extend symmetrically with respect to a central longitudinal axis and extend continuously between the side edges and adjacent weft threads are arranged at a constant distance from each other and the distance is smaller than an amplitude of the weft threads (Fig. 1 of Dworsky shows the woven fabric before it is treated to impart elasticity and Fig. 3 shows the same fabric after treatment for elasticity. In Fig. 1 the weft threads are shown as being completely perpendicular to the warp threads, whereas the weft threads post-treatment follow a regular, wavy course with a positive and negative inclination in a symmetrical 
The belt disposed on a support (Dworsky teaches that the elastic fabric can be attached to a portion of other garments, reading on the claimed support (Page 3, Left Column, Lines 37 – 54)).
The phrase “a belt” is a statement of intended use. As the fabric of Dworsky has the same structure as that claimed, it is capable of being used as a belt. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 8, Dworsky teaches that different combinations of areas of potentially elastic and nonelastic material may be arranged in one fabric, if desired… so that latent elasticity exists… in altering sequence which each other or with areas of inelastic material (Page 4, Right Column, Line 128 – Page 5, Left Column, Line 7). It is the Examiner’s position that at the border of such a sequence, a weft thread with a difference distance from an adjacent weft thread, would .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutsuka (US5840636).
As per claims 9 and 11, Mitsutsuka teaches:
A transport or drive belt comprising warp threads and weft threads crossing each other at right angles, the warp threads and weft threads being connected by a twill weave of a fabric (Column 4, Lines 3 – 6: “From Fig. 2 the basic design of a pointed twill of K 2/1 can be seen. From Fig. 3 it is evident how the monofilament weft 7 is passed around the staple fiber yarn forming the warp.” Fig. 3 shows a cross section with the weft threads crossing over warp threads that extend outwards, therefore it would naturally follow that the threads are crossing each other at a right angle. Fig. 1 shows that the twill weave is at an angle of 35.82 from the x-axis (or latitudinal direction) so it would naturally follow that the side edges of the weave (and of those in Fig. 1) are parallel to a longitudinal direction. )
Wherein a negative and/or a positive inclination of a ridge of the twill weave undergoes at least once an inversion along a width of the transport or drive belt between side edges (Fig. 1 shows a herringbone pattern in which the ridge is positively inclined on the left side and negatively inclined on the right side.)
A length of a float in the longitudinal direction is different, at least in sections (Fig. 4 shows a representative wave pattern wherein the first three columns have a float (indicated by the black squares) that is twice as long as the float in columns 4 through 6. Based on the Figure, it would have been obvious to one of ordinary skill in the art to weave a twill with floats in one first section, with a float twice as long as the float in a second section.)
The phrase “a belt” is a statement of intended use. As the belt of Mitsutsuka is a conveyor belt (Abstract), it is capable of being used as a belt. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.

Response to Amendments
Applicant’s amendments to the claims, filed December 30, 2020, caused the withdrawal of the rejection of claims 1 – 8, and 11 as indefinite under 35 USC 112(b) as set forth in the office action mailed November 12, 2020.  
Applicant’s amendments to the claims, filed December 30, 2020, caused the withdrawal of the rejection of claims 9 and 11 under 35 USC 102(a)(1) as anticipated by Mitsutsuka, as set forth in the office action mailed November 12, 2020.

Response to Arguments
Applicant's arguments filed December 30, 2020, have been fully considered but they are not persuasive.
Applicant argues that the weft threads of Dworsky do not follow a wavy course. Examiner respectfully disagrees. The wavy course of the weft threads are clearly shown in Fig. 4, which is the post-treatment version of the fabric in Fig. 1. The weft threads in Fig. 1 are shown clearly perpendicular to the warp threads, whereas in Fig. 3, the same weft threads follow a sinusoidal path. As the fabrics shown are the same, the undulation of the weft threads over and under the warp threads argued by Applicant would be present in the Fig. 1 as well so that the change in the course of the weft threads is not the undulation of the threads but the claimed “wavy course” in the longitudinal direction. 
Applicant argues that Mitsutsuka fails to teach “wherein a length of a float in the longitudinal direction is different, at least in section.” Examiner respectfully disagrees. As shown above, Fig. 4 of Mitsutsuka shows a representative wave pattern wherein the first three columns have a float (indicated by the black squares) that is twice as long as the float in columns 4 through 6. Based on the Figure, it would have been obvious to one of ordinary skill in the art to weave a twill with floats in one first section, with a float twice as long as the float in a second section.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


/J.N.C./Examiner, Art Unit 1789